DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgements
This Allowability Notice is in response to Applicant’s response filed on April 8, 2021.  
Claims 1-5, 7-11, 13-17, 21-23 and 26-27 are currently pending. 

Allowable Subject Matter
Claims 1-5, 7-11, 13-17, 21-23 and 26-27 are allowed.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore, the Examiner must interpret the claimed terms as found on pages 1-13 of the specification.  Clearly, almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
In regards to the independent claims, the primary reference Yemini et al. (US 8,396,807 B1)(“Yemini”) discloses as previously discussed.  Yemini however does not teach at least: 
the appliance builder embeds, into the bootable machine image:
a component metadata that identifies each of the plurality of licensable components of said bootable machine image which are to be usage-licensed, together with 
a combinatorial contribution weighting data defining weightings for the plurality of licensable components in the bootable machine image;
wherein the management framework, in response to receiving the telemetric information, describing the aggregate usage by each particular image instance over the lifecycle of that image instance, uses the component metadata and combinatorial contribution weighting data embedded within each bootable machine image to record usage by each licensable application and other component identified by the metadata therein, including: determining overall usage by the image instance as modified by the combinatorial contribution weighting, to attribute resources consumed by the particular image instance across the licensable components included therein; and
recording a usage of computer resources by each licensable component of the image instance, for licensing the usage of each of the plurality of licensable components.
Keohane et al. (US 2009/0216707 A1)(“Keohane”) teaches the missing elements.
However, it would not have been obvious to combine the missing elements of Keohane in Yemini for the reasons that follow. Although Keohane teaches embedding in a bootable machine image component metadata and the combinatorial contribution weighting data, the bootable machine image in Keohane is software (file 310). In Yemini, the bootable machine image components are hardware resources, such as CPUs. However, there would not have been a reason, within the ordinary skill of the art, to embed any data, much less metadata and combinatorial contribution weighting data (as taught by Keohane) into hardware components (as .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure is:
NPL reference: “Schedule Distributed Virtual Machines in a Service Oriented Environment” discusses the management of software licenses using a virtual machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                            
July 3, 2021

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621